Citation Nr: 1338614	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  06-34 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a seizure disorder.  

(The issues of entitlement to higher ratings for degenerative joint and disc disease of the thoracolumbar spine and for disc disease of the cervical spine, and to a total disability rating for compensation based on individual unemployability due to service-connected disability, will be the subject of a separate decision.)


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1989 to May 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for a seizure disorder.  The Veteran expressed his disagreement with the rating decision by filing a notice of disagreement in October 2006, and thereafter the RO issued him a statement of the case in November 2006.  The Veteran perfected his appeal to the Board with the filing of a substantive appeal November 2006.  

In July 2009, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In August 2009 and December 2011, the Board remanded the case to the RO for additional evidentiary development of the issues.  Other issues also on appeal at that time consisted of higher ratings for thoracolumbar and cervical spine disabilities and service connection for muscle tension headaches.  The latter issue of service connection was subsequently granted by the RO and is no longer for appellate consideration.  The former issue regarding claims for higher ratings for spinal disabilities remains on appeal.  However, as the Veteran presented testimony on those claims during a February 2011 videoconference hearing before a different Veterans Law Judge at the Board, only that other Veterans Law Judge may participate in a decision regarding the claim.  As noted on the first page of this decision, a decision on the claims of entitlement to higher ratings for degenerative joint and disc disease of the thoracolumbar spine and for disc disease of the cervical spine, and to a total disability rating for compensation based on individual unemployability due to service-connected disability, will be issued under separate cover.  


FINDING OF FACT

A seizure disorder was not present during active duty, a seizure disorder did not manifest to a compensable degree within one year of separation from active duty, and the current seizure disorder is unrelated to an injury, disease, or event in service, including service-connected neck and back disabilities.  


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran in this case with content-complying pre- and post-adjudication VCAA notice on the claim of service connection by letters in May 2005, June 2005, March 2006, and January 2012.  The Veteran was notified of the evidence needed to substantiate a claim of service connection for a seizure disorder, including on a secondary basis; the evidence that VA would obtain such as service records, VA records, and records of other Federal agencies; and the evidence that he could submit that were not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The May 2005, March 2006, and January 2012 notice included the elements of a service connection claim, specifically including the effective date of an award and the degree of disability. 

To the extent the March 2006 and January 2012 VCAA notice was provided after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the initial adjudication.  This procedural defect was cured because the claim was readjudicated after the RO provided content-complying VCAA notice.  See the statement of the case issued in November 2006, and the supplemental statements of the case issued in October 2007, September 2008, June 2010, and April 2013.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (A notice timing error is cured by adequate VCAA notice and subsequent readjudication.).  In any case, as this decision does not address any effective date or disability rating matters, the Veteran is not prejudiced by any timing defect as to this notice.  

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was afforded the opportunity for a hearing before the undersigned Acting Veterans Law Judge in July 2009.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in July 2009, the Acting Veterans Law Judge indicated that the hearing would focus on the issue of service connection for a seizure disorder, and discussed the elements of the claim that were lacking to substantiate the claim.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the Veterans Law Judge asked questions to ascertain the etiology of the seizure disorder.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claims.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO has also obtained the Veteran's service treatment records and VA records, and the Veteran has submitted various private treatment records such as those from Memorial Hospital, EmergiCare Medical Clinics, and R. Light, M.D.  He has not identified any additionally available evidence for consideration in his appeal.  Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in October 2012, to ascertain the etiology of the seizure disorder.  As the examination contains the Veteran's medical history, current findings based on physical examination, and an opinion with a rationale to support the conclusions reached in the opinion, the Board finds that the report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).     

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist. 

II.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as epilepsy or other organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

The Board has reviewed all of the evidence of record, to include both in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  The Virtual VA file contains additional VA treatment records which were considered by the RO in the April 2013 supplemental statement of the case.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he is entitled to service connection for a seizure disorder.  In his application filed in May 2005, he indicated that his seizures were due to a neck injury.  He did not indicate a date of onset for the seizures (as he had other claimed disabilities) but indicated that he was treated for them at Memorial Hospital (as opposed to referring to service treatment records, as he did in reference to other claimed disabilities).  In a statement dated in June 2007 and received in August 2007, he alleged that his seizures were the result of a head injury while on active duty.  He asserted that he was treated for seizures by Dr. Light in September 1998 and has been seen for his condition ever since then.  

At a July 2009 hearing, the Veteran provided a detailed description regarding the onset of his seizures and his treatment.  He testified that he was initially treated for his seizures in 1990 and then in different hospitals after that time.  He asserted that while in military service (first at Camp Pendleton and then at Twenty Nine Palms) he was told he had a seizure disorder (the doctors did not want to identify it as "full epilepsy") and was given medication for it.  He stated that during service he only had seizures once every two years if that and then it worsened after that.  He described two incidents in service.  In one incident in about July 1990 during artillery round shootings, he was hit by an artillery base plate and blacked out.  In the other incident in 1991 during the war (Desert Storm), he was hit by an artillery round and blacked out.  He said he was not treated for seizures at that time but for back injuries; later in the hearing, he said he was told he had had a concussion at that time.  He stated that he was hospitalized in 1993 at Parkview Hospital for grand mal seizure.  He claimed that he was still on seizure medication when he was discharged from service in 1994.  After service, he stated that his first seizure episode was in 1996.  (At an earlier point in the hearing, he alleged having a grand mal seizure every six to eight months after discharge, and noted he had been taking medication to control seizures all along.)  After discharge, the Veteran said that he was not restricted from driving due to his disorder and had a job as a truck driver from 1994 to 1996, when he was let go due to his disorder after having undergone a physical examination.  He indicated that his VA treating neurologist for the past two years has told him that his seizure disorder (as well as muscle tension headaches, for which service connection was established in April 2013 on the basis that it was secondary to a cervical spine disability) was due to service, and that a private neurologist attributed his seizures to chemical poisoning (organophosphate toxicity).  He said he originally saw this private physician in 1994 at Parkview Hospital.   

At the time of an October 2012 VA examination, the Veteran reported that the onset of his seizures was in 1992, while he was driving a car.  He stated that he "ran a red light" because he "spaced out" and was then "chased by police officers" as he kept driving.  He said a passenger in his car, who was a nurse, told him that it appeared he was having a seizure.  He said he eventually "came to" and pulled over, after which the police officer(s) decided not to give him a ticket because they did not want to have to report the seizure.  The Veteran stated that he did not report this incident to a health care provider.  He reported that after service in 1994 he had several seizures at work and was hospitalized and diagnosed with grand mal seizure.  

A careful review of the record shows that the Veteran served on active duty from July 1989 to May 1994.  Service treatment records show treatment on numerous occasions (including in July 1990) for neck and back pain, but there is no reference to any complaints, treatment, or diagnosis of a head injury or seizure disorder.  On dental health questionnaires in July 1989 and in October 1990, the Veteran denied having, or ever having had, epilepsy or seizures.  On a Medical Evaluation Board in January 1993, it was noted that the Veteran's problems began in August 1990 when he was struck in the mid-back with a base plate.  Then in December 1991, he was struck in the same area while in Saudi Arabia.  The impression was mid-thoracic pain of uncertain etiology and of severity to the point where he is unable to work.  There was no mention of a head injury or of symptoms relative to a seizure on the report from the Medical Evaluation Board.  The Veteran was discharged in May 1994.  Thus, on the basis of the service treatment records alone, a seizure disorder was not shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (showing inception in service) is not established. 

Alternatively, a showing of continuity of symptomatology after service can also support the claim.  38 C.F.R. § 3.303(b).  A review of private and VA medical records does not show that a seizure disorder manifested any earlier than 1998, which is several years after the Veteran's discharge from service in May 1994.  In a private medical report dated in January 1998, R. Light, M.D., indicated that the Veteran returned for a re-check of various symptoms (diarrhea, hypertension, and back pain).  She related that another physician believed that most of the symptoms were consistent with organophosphate exposure but felt that an EEG was fairly urgent on account of the Veteran having had a second seizure in the past couple of weeks and because the Veteran's description of the seizure was fairly convincing.  The Veteran related at that time that he had had a previous EEG some years ago, which he said was ordered by a primary care physician four years ago due to head injury (he allegedly had been hit in the head, but there is no further description of the circumstances of the injury) and which he said was normal.  Dr. Light advised getting a repeat EEG.  

Numerous private medical records from EmergiCare Medical Clinics and Memorial Hospital, dated in 2003 and 2004, document a diagnosis of seizure disorder.  However, in reporting the history of the seizure disorder, none of the records shows that the Veteran had seizures earlier than 1998.  In fact, a record from EmergiCare in June 2004 indicates that the Veteran's seizure disorder was secondary to organophosphate exposure and not to any trauma, and that the Veteran reported having had multiple CT scans that were negative.  Indeed, a subsequent August 2004 CT scan of the head performed at Memorial Hospital was normal.  The hospital also performed an EEG in September 2004, which was normal with no epileptiform activity seen; the report indicated that the Veteran had a prior history of seizures "secondary to chemical exposure."  Other hospital records, dated in September 2004 and October 2004, show that there was a diagnosis of seizure disorder, and that the history of the onset of such disorder was only for the past few years (most of these records denote a seizure history for the last three to four years).  In September 2004, the Veteran reportedly attributed his seizures to organophosphate poisoning from a previous occupational exposure.  In October 2004, it was noted that the history of the Veteran's seizure disorder was "some six years attributed to organic phosphate poisoning in the beginning, lasting about six years now."  

VA records dated beginning in 2007 show that the Veteran was diagnosed with and continued to receive treatment for a seizure disorder.  On a March 2008 neurology consult, the Veteran was seen for evaluation of seizures.  It was noted with regard to the history of the illness that his seizures started approximately seven years previously, which the Veteran indicated were always grand mal seizures.  It was also reported that the Veteran had a history of head injuries, including injury in 1993-94 with head trauma resulting in "coma" for two to three days (of which there is no corroborating documentation in the record).  The diagnosis was history of seizures of unclear type.  A VA examiner in October 2012 diagnosed tonic-clonic seizures or grand mal (generalized convulsive) seizures.  
 
The absence of continuity of symptoms from discharge from service in May 1994 to 1998 without medical complaint of a seizure is persuasive evidence against continuity of symptomatology.  

It is noted that in statements and testimony the Veteran has asserted that injury in service has resulted in his seizures ever since then.  The Board, as fact finder, must determine the probative value or weight of the statements in deciding whether there is continuity of symptomatology.   

As noted, there is no contemporaneous medical record to show the Veteran had sought postservice treatment for seizures before 1998, nearly four years following separation from active service.  Nor are there any medical records showing treatment for other ailments in the period between service discharge and 1998.  What is apparent in this case is that there are glaring inconsistencies with regard to the Veteran's reports of the onset and course of his seizures beginning in service, and the inconsistencies of the Veteran's reports with the documented evidence of record.  For example, the Veteran's initial application for VA disability benefits attributes seizures to neck injury in service but he only gave Memorial Hospital as the place of treatment, whereas his other claimed disabilities at that time he referred to service treatment records.  This is significant in that the Veteran testified that he was treated, and prescribed medication for, seizures in service.  If this were so, it would be logical that he would also refer to service treatment records on his initial VA claim.  On other occasions, the Veteran has asserted both that his seizures are related to head injury in service and to organophosphate toxicity after service.  He has also testified to two different occasions where he incurred injury in service and blacked out (involving an artillery base plate and an artillery round).  Then, on a VA examination in 2012, he reported the onset of seizures in 1992 while driving a car and spontaneously "spacing out".  None of these assertions is borne out by service or postservice medical records.  As pointed out by the VA examiner in 2012, if the Veteran had truly incurred an injury involving his head in 1990 and/or 1991, such would have been noted by the Medical Evaluation Board in January 1993, when the Veteran had the opportunity to report such an injury and serious medical condition.  Moreover, there was no mention of seizures on an in-service dental questionnaire in October 1990, which would have been another opportunity to mention problems associated with seizures, if in fact he had them beginning in July 1990 as he testified.  

In other words, the Veteran's statements regarding onset of seizures and the circumstances surrounding them appear to change quite frequently, and thus the veracity of them is highly suspect.  Another example is his self-reports of the onset of his seizures and when he was first treated after service for seizures.  At the hearing, he asserted that he had seizures in 1990 and 1991, and that the initial episode of seizures after service was in 1996.  At an October 2012 VA examination, he asserted that his seizures began in 1992 and that after service he was first treated in 1994.  Various private medical records in 2004 show reports of a history of seizure disorder beginning either around 1998 or in the 2000-2001 timeframe.  On a VA outpatient record in March 2008, the Veteran reported a history of head injuries in 1993-94, resulting in a "coma" for two to three days.  As earlier noted, such allegations are not documented in the service or postservice record.  Furthermore, it is noted that this reported history in March 2008 comes after the Veteran has filed his VA disability claim, and it appears to be self-serving and made for the purpose of obtaining disability compensation.  The Board also notes that the Veteran has not reconciled his current claims of continuing seizures from injury (whether to the neck or head) in service to the record contemporaneous with service and with the years after service, which fails to indicate any head injury (only neck and back injury) during the military or continuing seizure symptomatology after service.  

The Veteran is competent to report observable symptoms of seizures such as loss of consciousness.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Nonetheless, to the extent that the Veteran is claiming recurrent seizure symptomatology since injury during active service, the Veteran is not credible.  For the reasons just explained, namely, self interest, inconsistent history and complaints, and inconsistency with other evidence submitted, the lay evidence of continuity lacks credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).  Here, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible. 

The Veteran has also submitted statements of various co-workers and the Veteran's supervisor in the military, dated in June 2005, who all referred to the Veteran's current ongoing back complaints.  Only the military supervisor cited to the Veteran's seizures, but in the context of the medications the Veteran was currently taking; he did not describe any seizures he had witnessed or knew about from the Veteran during service.  Thus, such lay statements are not probative evidence of any ongoing seizure symptomatology of the Veteran from the time of service.  

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran and lay witnesses.  That is, the preponderance of the evidence is against the claim of service connection for seizure disorder based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board now turns to the question of whether service connection for seizure disorder may be granted on the basis that the disability is related to service, even if first diagnosed after service when considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  The Board also addresses the question of whether service connection for seizure disorder may be granted on a secondary service connection basis under 38 C.F.R. § 3.310, that is, whether the disorder is proximately due to or the result of service-connected disability.  

There is no question that the Veteran now has a seizure disorder.  What must be shown to establish service connection is that the current disability is related to the Veteran's period of service, to include injury therein, as alleged.  The Veteran's claims have included assertions that his seizures are the result of in-service injury to his neck and back, and it is noted that service connection has been established for degenerative joint and disc disease of the thoracolumbar spine and for cervical spine degenerative disc disease.

Here, there is no diagnosis of a seizure disorder until nearly four years after service.  Further, there is no competent evidence in the record that links any current disability to an injury or disease or event in service, including service-connected disability.  In that regard, there is a VA examination report of October 2012, which shows that the Veteran was examined for the purpose of evaluating the nature and etiology of his seizure disorder.  There is no other evaluation of record that delves into the onset of his seizures, and therefore the VA report is highly probative of the question of whether the Veteran's seizures may be attributed to his period of service or to service-connected disability.  The VA examiner interviewed and examined the Veteran, and his diagnosis was tonic-clonic seizures or grand mal (generalized convulsive) seizures.  The examiner noted the Veteran's report of the onset of his seizures during military service, of which the examiner found no corroborating evidence during a record review).  The examiner clearly and convincingly articulated that the Veteran's seizure disorder was not manifested during or otherwise caused by his active duty service or any incident therein, to include in-service injury to his neck and back.  He provided extensive rationale for his conclusion with citation to pertinent documents in the file.  For example, the examiner found it to be noteworthy that a Medical Evaluation Board for the Veteran's back condition was performed by a neurologist, who as a specialist in head injuries and seizures, would have elaborated on such a condition if the Veteran had had onset of head injury and seizures in service.  Further, the examiner remarked that a seizure disorder, which is a serious and possibly disqualifying condition of service, would most certainly have been noted in the service treatment records.  The examiner also noted his review of the Veteran's reported history of seizures on VA and private medical records, as well as in hearing testimony which was found to be quite unclear and confusing.  In fact, the examiner believed the Veteran was subject to "significant recall bias" given that his recall of events were inconsistent with the events that actually occurred based on documentation in the service and postservice medical records.  

Further, in addressing the secondary service connection claims, the VA examiner found that the Veteran's seizure disorder was not proximately due to or caused by his service-connected cervical and/or thoracolumbar spine disabilities, as alleged.  In his rationale, he explained the process when a seizure occurs and the underlying reason that a causal association between the claimed seizure and service-connected spine disabilities was "simply not biologically plausible."  

Notably, the VA examination report was based on a thorough review of the claims folder and detailed description of the Veteran's documented medical history, as well as a physical examination of the Veteran.  Further, the examiner furnished detailed findings and conclusions with complete rationale that was based on consideration of the significant facts of the case.  Therefore, the examination report is accorded great probative weigh in regard to the issue at hand.  There are no other opinions of record that address the actual onset of the Veteran's seizure disorder.  

As for the Veteran's statements attributing his current seizure disorder to service, although he is competent to describe symptoms, the diagnosed seizure disorder is not a condition under case law where lay observation has been found to be competent.  Therefore, the determination as to whether the current condition was present during active service or are related to an injury or disease of service origin is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, lay evidence can be competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe symptoms, which he can observe, the diagnosis of a seizure disorder is not a simple medical condition because the disability is not a condition the Veteran as a lay person can identify based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  Typically, physicians order various neurological tests, such as EEGs, to confirm a diagnosis of seizure disorder.  Further, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of a seizure disorder.  

As the current seizure disorder is not a simple medical condition, the Board rejects the Veteran's statements as competent evidence to substantiate that his current disorder, first documented many years after service, was present in service.  Also, although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, he has not submitted any such evidence that establishes a diagnosis of a seizure disorder before 1998, or probative evidence that a medical professional related his seizure disorder to an injury, disease, or event in service, including service-connected spine disabilities.  

Additionally, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  In this case, the cause of the Veteran's seizure disorder cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  Further, it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the cause of the current seizure disorder.  As the Veteran's lay opinion on causation is not competent evidence, his opinion is not admissible as evidence.  Rather, the competent evidence of record (that is, the diagnosis and opinions of the VA examiner) opposes rather than supports the claim. 

As the preponderance of the evidence is against the Veteran's claim seeking service connection for a seizure disorder based on affirmatively showing inception in service under 38 C.F.R. § 3.303(a), continuity of symptomatology under 38 C.F.R. § 3.303(b), a disability first diagnosed after service under 38 C.F.R. § 3.303(d), or a disability proximately due to or the result of service-connected disability under 38 C.F.R. § 3.310, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Further, as for presumptive service connection for epilepsy, or other organic disease of the nervous system, as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309, the Veteran's seizure disorder was first documented no earlier than 1998.  This finding of a seizure disorder is well beyond the one-year presumptive period after discharge from service in 1994, for presumptive service connection as a chronic disease.  Thus, the preponderance of the evidence is against the claim on this theory of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. §§ 3.307 and 3.309; 38 U.S.C.A. § 5107(b). 

For the reasons articulated above, service connection for a seizure disorder, considering the applicable theories of service connection, is not established. 


ORDER

Service connection for a seizure disorder is denied.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


